May 24, 2021


via ECF and e-mail
Andrew C. Quinn, Esq.
The Quinn Law Firm
399 Knollwood Road, Suite 220
White Plains, New York 10603


       Re: Israel Roman v. City of Mount Vernon, et al., 21-CV-2214 (KMK)

Dear Mr. Quinn:

We write in response to your letter dated May 17, 2021 and in accordance with the Hon. Kenneth
M. Karas’ Individual Rule of Practice Rule II(A) to advise you that we will amend the complaint
in the above-captioned matter. We propose that we will file our amended complaint on or before
June 7, 2021. Should you have any questions, please feel free to contact me. Thank you in
advance for your time and consideration in this matter.


Very truly yours,



Karen A. Newirth

cc:    Hon. Kenneth M. Karas, via ECF
